DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10-20 are objected to because of the following informalities:  
In claim 10, --and-- should be added after “IC;” in line 3; “and” should be deleted from line 4; “of each” should be changed to --each of-- in line 6; and --,--  should be added after “generate” in line 7.
In claim 12, “comprise” should be changed to --comprises-- in line 2.
In claim 13, it is not clear if the “reference” recited in line 2 is a reference voltage; and “temperature said” should be changed to --temperatures of said-- in line 3.
In claim 14, “row” should be changed to --rows-- in line 3.
In claim 19, “unit,” should be changed to --unit-- in line 2; and there is lack of antecedent basis in the claim for “function module” in line 4.
Claims 11, 15-18, and 20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0151191 to Ranieri et al [hereinafter Ranieri] in view of U.S. Patent Application Publication 2012/0181651 to Jiang.
Referring to claim 10, Ranieri discloses a distributed sensor network for real-time thermal mapping of an integrated circuit (IC) (1) (figure 5; paragraphs 47-49) comprising: 
a control unit (13/20) disposed in said IC (1); and
a plurality of thermal sensor devices (11.1-11.M) electrically coupled to said control unit (13/20); 
wherein said control unit (13/20) reads each of said thermal sensor devices to generate, substantially in real-time, a thermal map of said IC (1).
Ranieri does not disclose the thermal sensor devices being hybrid MTJ/CMOS integrated thermal sensor devices.
However, Jiang discloses a temperature sensor for measuring the temperature of an IC, where the thermal sensors are MTJ/CMOS integrated thermal sensors in order to protect the IC from degradation or failure due to high temperatures (paragraphs 15, 20, 21, 24, and 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rainieri by using hybrid MTJ/CMOS integrated thermal sensor devices as the thermal sensor devices, as suggested by Jiang, in order to protect the IC from degradation or failure due to high temperatures.

Referring to claim 11, Ranieri in view of Jiang disclose network having all of the limitations of claim 11, as stated above with respect to claim 10, except for the plurality of hybrid MTJ/CMOS integrated thermal sensor devices comprising more than about 100 devices.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranieri in view of Jiang by providing more than 100 thermal sensor devices in order to obtain a more accurate representation of the thermal map of the entire IC; and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 14, Ranieri in view of Jiang disclose network having all of the limitations of claim 18, as stated above with respect to claim 10, wherein Ranieri further discloses that the thermal sensor devices are configured in a grid based topology of m x n sensor nodes of m columns and n rows (paragraphs 20, 21, 25, 37).

Referring to claim 18, Ranieri in view of Jiang disclose network having all of the limitations of claim 14, as stated above with respect to claim 10, wherein Ranieri further discloses that the control unit (13/20) dynamically configures substantially in real-time at least one memory module (14) of said IC based on said thermal map of said IC (figure 5; paragraphs 48, 49).

Referring to claim 20, Ranieri in view of Jiang disclose network having all of the limitations of claim 20, as stated above with respect to claim 18, wherein Ranieri further discloses that based on said thermal map, said control unit (13/20) dynamically reconfigures said IC to optimize a thermal condition of said IC (by controlling the chip to prevent hot spots and high temperature gradients) (paragraph 48).

Allowable Subject Matter
Claims 12, 13, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A distributed sensor network for real-time thermal mapping of an integrated circuit (IC), wherein said plurality of hybrid MTJ/CMOS integrated thermal sensor devices comprise one bit digital thermal sensors with a plurality of same or different settable threshold temperatures (claim 12); and wherein based on said thermal map, said control unit or said different control unit dynamically moves execution of a logic or an execution of a memory function from one module to a different similar function module of said IC dynamically in time to balance a thermal load between modules or to prevent an overheating of a module (claim 19).

Conclusion
The prior art made of record cited by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing temperature sensors that determine temperatures or a temperature distribution for an IC, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/2/21